Title: To Thomas Jefferson from Joseph Crockett, 28 January 1807
From: Crockett, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            State of KentuckyLexington Janry. 28. 1807
                        
                        This will be handed you by Messrs. Henry Gest and Jesse Bledsoe; the former is a son of General Nathaniel
                            Gest, the latter is his son in law & is an Attorney of respectability in this country—They are Gent who have been
                            raised in this State. Their character is without spot or blemish as far as I know, or ever heard—Although they have been
                            raised on a very rich soil, it is their wish to penetrate the bowles of the earth in sarch of unbounded riches. They are in hopes they have found a second St: Fee, and wish to apply to Congress for leave to
                            proceed in making a trial of their new discovery.
                        It is reported in this country Congress have it in view to raise several New Regiments, if so Messrs. Henry
                            Gest, and David Meade Jr. wishes to be considred as candidates for commissions in the Regiments contemplated to be raised—Mr Meade is a son of Colo. David Meade from the seat on James’s River in Virginia known by the name of Maycocks—Our Representatives from this state in Congress are well
                            acquainted with both the young Gentlemen that offers their service 
                  I have the honor Sir to be your most Obedt. servt
                        
                            Joseph Crockett
                            
                        
                    